Citation Nr: 0529161	
Decision Date: 10/31/05    Archive Date: 11/09/05	

DOCKET NO.  03-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1959 to November 1979, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
August 2004, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, one of the reasons the Board returned the case to the 
RO for additional development in August 2004 was to afford 
the veteran a VA examination that included a review of all 
pertinent records associated with the claims file, 
particularly the veteran's service medical records.  

In the August 2004 Remand, the Board summarized that the 
veteran's service medical records showed that he had injured 
his left knee in a softball game in June 1972 and that at 
that time the examiner reported that the veteran was unable 
to fully straighten or flex his knee.  In a periodic 
examination performed in August 1972, the examiner noted that 
the appellant had an acute left knee strain that was healing.  
Overlooked in the Board's prior summary were service medical 
records dated in August 1974 which indicated that the veteran 
reported that he was still having problems with his left knee 
and it was indicated that the veteran might have a tear of 
the lateral meniscus.  Also, an orthopedic evaluation 
performed on August 30, 1979 recorded that the veteran had 
injured his left knee on two occasions and the impression 
following the examination was a possible tear of the lateral 
meniscus.  Lastly, the Board did note in the prior remand 
that at the time of a September 1979 retirement physical 
examination the veteran reported that he had a "trick" or 
locked knee and the examiner recorded the veteran experienced 
occasional left knee pain, although physical examination was 
unremarkable.

The veteran was afforded a VA examination in March 2005 and 
the examiner indicated that the claims folder was available 
for review in conjunction with the examination.  Following 
the examination the veteran was diagnosed with mild 
degenerative arthritis of both knees.  The examiner then 
stated that: "I have reviewed the claims folder and there is 
no record of any injury to the knees or any history of any 
time lost due to knee problems.  Once there was only a single 
line note of knee trouble."  The examiner then concluded that 
it was the examiner's opinion that the veteran's current knee 
condition was not a result of his military service or due to 
active service.

Given the discrepancy between the veteran's actual service 
medical record entries and the examiner's summary of the 
records he had reviewed, it is clear that the opinion of the 
examiner who performed the March 2005 VA examination was 
based on an inaccurate history.  As such, the Board is of the 
opinion that the claims file should be referred to that 
examiner, if available, for additional review of the 
veteran's service medical records and comment as to the 
etiological relationship between the veteran's currently 
diagnosed degenerative arthritis of the knees and service.  

The Board would also note that the veteran appears to have 
participated in parachuting activities during service since 
awards and decorations received by the veteran included the 
Parachute Badge and the Republic of Vietnam Parachute Badge.  
Such history is likely relevant in considering whether the 
veteran's bilateral knee disability is related to service.  

Therefore, the Board finds that the March 2005 rating 
decision does not satisfy the Board's request for development 
contained in the August 2004 Remand.  The United States Court 
of Veterans Appeals for Veterans Claims has held "that a 
remand by this Court or the Board confers on the veteran or 
other claimants, as a matter of law, a right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As such, this development must be completed 
prior to further appellate review, and if not: "The Board 
itself errs in failing to ensure compliance."  Id.  See also 
38 C.F.R. § 4.2 ("If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, and the veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED to for the following action:

The RO should return the claims file to 
the examiner who performed the VA 
examination in March 2005, if that 
examiner is available.  If that examiner 
is unavailable, the claims file should be 
referred to another appropriate physician 
for review and comment.  The examiner is 
requested to specifically review the 
veteran's service medical records, as 
well as the reports of VA examinations 
performed in January 2003 and March 2005.  
In particular, the examiner is 
specifically requested to review service 
medical records dated June 23, 1972; 
August 1, 1972; August 10, 1974; August 
30, 1979; and September 20, 1979.  After 
this review, the examiner is requested to 
offer comments and an opinion as to 
whether the veteran's currently diagnosed 
knee disorder is causally or 
etiologically related to symptomatology 
shown in service medical records or to 
parachute jumps he performed while on 
active duty.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involves would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with this examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished with a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinions as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

